PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANDRE TAYLOR,                          
                Plaintiff-Appellant,
                v.                               No. 04-2056
FEDERAL EXPRESS CORPORATION,
               Defendant-Appellee.
                                       
          Appeal from the United States District Court
           for the District of Maryland, at Baltimore.
               Richard D. Bennett, District Judge.
                       (CA-03-195-RDB)

                     Argued: September 21, 2005

                     Decided: November 16, 2005

     Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by published opinion. Judge Motz wrote the opinion, in
which Judge Traxler and Judge Shedd joined.


                            COUNSEL

Bruce Michael Bender, VAN GRACK, AXELSON, WILLIAM-
OWSKY, BENDER & FISHMAN, P.C., Rockville, Maryland, for
Appellant. Michael Edwin Gabel, FEDERAL EXPRESS CORPORA-
TION, Memphis, Tennessee, for Appellee.
2                   TAYLOR v. FEDERAL EXPRESS CORP.
                                OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Andre Taylor claims that Federal Express Corporation violated the
Americans with Disabilities Act (ADA) when it failed to accommo-
date his back impairment and terminated his employment. The district
court granted summary judgment to Fed Ex, holding that Taylor is not
disabled under the ADA.1 We affirm.

                                      I.

   For twelve years, beginning in 1988, Taylor worked as a Fed Ex
courier in Maryland. In 2000, he injured himself while working and
began to suffer from back pain. Taylor received treatment, but none-
theless "had difficulty bending, standing for prolonged period[s] of
time, and lifting more than 30 lbs." He was unable to return to his job
as a courier because that position required lifting packages weighing
up to 75 pounds. Taylor’s treating physician determined that his "per-
sistent pain" meant that Taylor "could not go back to work as a
laborer", and a physical therapist recommended "returning to work at
the LIGHT-MEDIUM (30 lbs.) level with restricted sitting and stand-
ing tolerances and restricted stair climbing and overhead reaching."

   Fed Ex provided Taylor with a temporary light-duty job for 90
days, after which he was placed on short-term disability leave fol-
lowed by long-term disability leave. In February 2001, Fed Ex deter-
mined that Taylor was not entitled to long-term disability benefits and
gave him the option of returning to work as a courier or taking a 90-
day leave of absence to look for other work. Fed Ex also notified Tay-
lor of his right to appeal the disability benefits determination. Taylor
appealed the decision and did not return to work as a courier. On
March 6, 2001, Fed Ex sent Taylor a letter confirming that "you are
    1
    Taylor also appeals the district court’s decision that the statute of lim-
itations bars his claims arising prior to May 25, 2001, arguing that he did
not receive unequivocal notice of his discharge until September 25, 2001.
Brief of Appellant at 47-49. Because we hold that Taylor is not disabled
under the ADA, we need not reach this question.
                   TAYLOR v. FEDERAL EXPRESS CORP.                     3
requesting a 90 day Personal Leave of Absence to seek positions
within Fed Ex for which you qualify and can perform."

   In June 2001, Fed Ex extended Taylor’s leave of absence pending
an independent medical examination. The physician who conducted
that examination cleared Taylor to return to work. On September 25,
2001, Fed Ex sent Taylor a letter offering him a part-time courier
position and stating, "if you are unable to accept this position, your
voluntary resignation will be processed for failure to return from
Leave of Absence." Taylor unsuccessfully applied for a dispatcher
position on September 27, 2001, and Fed Ex sent a letter discharging
him on October 15, 2001.

    After Fed Ex discharged Taylor, he unsuccessfully looked for other
employment for six months. He also met with a vocational consultant
who evaluated his employment prospects. The vocational consultant
estimated that Taylor’s work experience and educational background
qualified him for 3,281 job titles out of the 12,741 job titles listed in
the Department of Labor’s Dictionary of Occupational Titles. Accord-
ing to the consultant, Taylor’s injury excluded him from 1,871 job
titles, or 57 percent of the job titles for which he would have been
qualified absent his injury. These figures translate into disqualifica-
tion from 370,000 jobs in the Baltimore-Washington metropolitan
area. Despite his impairment, Taylor remained able to perform the
work involved in 1,410 job titles, or over 130,000 jobs in the region.

   On March 21, 2002, Taylor filed charges against Fed Ex with the
Equal Employment Opportunity Commission (EEOC), claiming that
Fed Ex discriminated against him on the basis of his disability. Six
months later the EEOC sent Taylor a right-to-sue letter, explaining
that the agency had been "unable to conclude that the information
obtained establishes violations of the statutes." On November 15,
2002, Taylor brought suit against Fed Ex in the Circuit Court for
Prince George’s County, Maryland; Fed Ex removed the case to fed-
eral court.

   In deposition testimony, Taylor conceded that he drives over one
hour each way to college, sits in classes for two to three hours, per-
forms yard work, camps with his family, plays catch with his chil-
4                  TAYLOR v. FEDERAL EXPRESS CORP.
dren, and cleans his house. After discovery, the district court granted
summary judgment to Fed Ex.

                                    II.

   In order to recover under the ADA, a plaintiff must demonstrate
that he or she has a disability. 42 U.S.C.A. § 12112(a) (West 2000).
The ADA defines a disability as "(A) a physical or mental impairment
that substantially limits one or more of the major life activities . . . ;
(B) a record of such an impairment; or (C) being regarded as having
such an impairment." 42 U.S.C.A. § 12102(2) (West 2000). Taylor
claims that his back impairment substantially limits his ability to work
and therefore constitutes a disability under the ADA.

   The district court assumed without deciding that working is a major
life activity under the ADA. The Supreme Court has expressly
declined to resolve this question. See Toyota Motor Mfg., Ky., Inc. v.
Williams, 534 U.S. 184, 200 (2002); Sutton v. United Air Lines, Inc.,
527 U.S. 471, 492 (1999). Because this case does not require us to
decide the issue, we too will simply assume that working is a major
life activity.

   The district court began its analysis by recognizing that a disability
determination must be an individualized inquiry. EEOC v. Sara Lee
Corp., 237 F.3d 349, 352 (4th Cir. 2001). The court then identified
several cases in which we have held that a lifting restriction alone
does not constitute a disability under the ADA. See, e.g., Pollard v.
High’s of Baltimore, Inc., 281 F.3d 462, 470 (4th Cir. 2002); Williams
v. Channel Master Satellite Sys., Inc., 101 F.3d 346, 349 (4th Cir. 1996).2
The court also noted that Taylor’s ability to perform a broad range of
activities, including lengthy daily drives and a multitude of household
tasks, "provides insight into his degree of impairment." "After a thor-
ough review of all the parties’ submissions," the court concluded that
    2
   Our opinion in Williams should not be read to create a per se rule that
a twenty-five pound lifting restriction can never constitute a disability.
The Supreme Court has made clear that disability determinations require
an individualized inquiry. See Toyota Motor Mfg., Ky., Inc. v. Williams,
534 U.S. 184, 198 (2002); Albertson’s, Inc., v. Kirkingburg, 527 U.S.
555, 556 (1999).
                    TAYLOR v. FEDERAL EXPRESS CORP.                       5
Taylor could not "establish that his alleged injuries constitute[d] a dis-
ability under the ADA."

   On appeal, Taylor argues that the district court failed to give ade-
quate consideration to the vocational report indicating that his impair-
ment precluded him from 1,871 kinds of jobs and "locked him out of
the job market." Brief of Appellant at 22.

   Such vocational evidence is certainly relevant in determining
whether an impairment affecting an individual’s ability to work con-
stitutes a disability under the ADA. As the Supreme Court has
explained:

      To be substantially limited in the major life activity of work-
      ing, then, one must be precluded from more than one type
      of job, a specialized job, or a particular job of choice. If jobs
      utilizing an individual’s skills (but perhaps not his or her
      unique talents) are available, one is not precluded from a
      substantial class of jobs. Similarly, if a host of different
      types of jobs are available, one is not precluded from a
      broad range of jobs.

Sutton, 527 U.S. at 492; see also Toyota, 534 U.S. at 200 ("With
respect to the major life activity of working[,] [t]he term substantially
limits means significantly restricted in the ability to perform either a
class of jobs or a broad range of jobs in various classes as compared
to the average person having comparable training, skills and abilities."
(quoting EEOC regulations) (emphases and alterations in original)).3

  Similarly, we note that several of our sister circuits have held, in
  3
    The Supreme Court has declined to indicate "what level of deference,
if any," courts should give to the EEOC’s interpretive guidelines. Toyota,
534 U.S. at 194. However, the Court has indicated that the EEOC guide-
lines "while not controlling upon the courts by reason of their authority,
do constitute a body of experience and informed judgment to which
courts and litigants may properly resort for guidance." Meritor Sav.
Bank, FSB v. Vinson, 477 U.S. 57, 65 (1986) (quoting Gen. Elec. Co. v.
Gilbert, 429 U.S. 125, 141-42 (1970)) (citations and internal quotation
marks omitted).
6                  TAYLOR v. FEDERAL EXPRESS CORP.
cases involving lifting restrictions like the one at issue here, that the
requisite individualized inquiry involves consideration of the impair-
ment’s effect on the plaintiff’s employment prospects. See, e.g., Web-
ner v. Tital Distrib., Inc., 267 F.3d 828, 834 (8th Cir. 2001); Burns
v. Coca-Cola Enters., Inc., 222 F.3d 247, 254 (6th Cir. 2000); Quint
v. A.E. Staley Mfg. Co., 172 F.3d 1, 11-12 (1st Cir. 1999).
   However, after review of the entire record, including the vocational
report upon which Taylor so heavily relies, we cannot conclude that
the district court erred in granting summary judgment to Fed Ex.
Although the vocational evidence that Taylor presented suggests that
his impairment precluded him from a number of jobs for which he
would be qualified absent his injury, it does not suffice to create a
jury question as to whether the impairment substantially limited the
asserted major life activity, i.e. working. Rather, the record indisputa-
bly reveals that Taylor could perform a range of daily activities
requiring endurance, flexibility, and some strength, and that even with
the impairment he qualified for over 1,400 different types of jobs and
over 130,000 actual jobs in the Baltimore-Washington region.
   To hold that in the face of such evidence a factfinder could con-
clude that Taylor was substantially limited in the major life activity
of working would be to ignore the Supreme Court’s recent directive
in Toyota. There the Court emphasized that the terms "substantially
limits" and "major life activity" "need to be interpreted strictly to
create a demanding standard for qualifying as disabled." Toyota, 534
U.S. at 197; see also Mahon v. Crowell, 295 F.3d 585, 592 (6th Cir.
2002) (holding that evidence that plaintiff’s impairment caused a 47
percent loss of access to the job market was insufficient to establish
a disability). Given that Taylor admittedly retains the ability to
engage in a wide range of daily activity and to work in over 100,000
jobs in his geographic region, a reasonable juror could not find that
his impairment substantially limits his ability to work, or for that rea-
son renders him disabled for purposes of the ADA.
                                  III.
  For the foregoing reasons, we affirm the judgment of the district
court.
                                                            AFFIRMED